DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on March 11th, 2022, has been entered. Claims 1-4, 7-11, and 14-18 remain pending in the application. Applicant’s amendments to independent claims 1, 8, and 15 and the minor amendments to other claims have overcome each and every objection and rejection previously set forth in the Non-Final Rejection Office Action mailed on December 27th, 2021.
Response to Arguments
Applicant’s REMARKS on Page 7, filed March 11th, 2022, with respect to the section titled “Rejection Under 35 U.S.C. § 112” have been fully considered and are persuasive.  Facilitated by Applicant’s amendments addressing the previous rejections under 35 USC § 112(b), the previous claim rejections have been withdrawn. 
Applicant’s REMARKS on Pages 8-9, filed March 11th, 2022, with respect to the section titled “Rejection Under 35 U.S.C. § 102 and 103” have been fully considered and are persuasive.  In particular, Applicant’s amendments to base claims 1, 8, and 15 overcome the prior art of record and also result in allowable subject matter.  The previous 35 U.S.C. 102 and 103 rejections have been withdrawn, and reasons for allowable subject matter, according to the amended language, are given in detail in the section below.
Allowable Subject Matter

Claims 1-4, 7-11, and 14-18 are allowed. 
The following is an examiner’s statement of reasons for the indication of allowable subject matter:

“A method to establish a deployment force for an airbag of a vehicle, the method comprises:
monitoring, via a processor, a head position of a vehicle occupant;
based on the monitored head position, a 5th percentile female head position, and a 95th percentile male head position, via the processor, calculating a normalized distance of a head of a vehicle operator relative to a steering wheel of the vehicle; and
based on the normalized distance of the head, via the processor, establishing the deployment force for the airbag.”, as recited or analogously recited in amended independent claims 1, 8, and 15 of the application. 
In particular, per the amended language of the limitations, the use of a “5th percentile female head position” and a “95th percentile male head position” as references to normalize a monitored head position, or otherwise calibrate a monitored head position, is not disclosed or taught within the art in a related context, nor is it disclosed or taught for solving the same problem of locating an occupant’s head position relative to a steering wheel.  None of the abovementioned previously cited references disclose or teach this subject matter.
In other closely related prior art of Theisen et al. (US 2006/0097496; hereinafter Theisen; of record in previous PTO-892), referring to paragraph [0024] and Fig. 2, a head position is determined for the purpose of predicting a future path, where the plausibility of a head position is determined to be within a certain range based on known body parameters.  Such calibration for a head position does not rely on reference values pertaining to 5th percentile female and 95th percentile male positions. 

Regarding the above reference head position terminology, the understood definition of the terms is critical to the allowability of the subject matter, and the indication of allowable subject matter is contingent upon the following interpretation:  The specification of the application uses these terms in paragraph [0041] and makes reference to the process of applying them in Fig. 4.  There is no explicit definition provided in the disclosure of the invention.  Therefore, Examiner defers to the definitions that are commonly known in the field of endeavor.  A “5th percentile female” is understood to refer to a crash test dummy representing the smallest 5% of the adult population, and a “95th percentile male” is understood to refer to a crash test dummy representing the largest 5% of the adult population.  Thus, the reference head positions are derived from seated dummies according to the above interpretations.
Claims 2-4 and 7 are allowed due to their dependencies on allowable claim 1.  Claims 9-11 and 14 are allowable due to their dependencies on allowable claim 8.  Claims 16-18 are allowable due to their dependencies on allowable claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.B./Examiner, Art Unit 3663                                                   

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663
3/17/2022